Opinion by
Mr. Justice Mitchell,
The testator by his will devised a life estate in the house in controversy, to his widow, charged with an easement of occupation of two rooms, etc., by his invalid daughter Sarah. By the codicil he further devised after his widow’s life estate a remainder to his son Albert and his daughter Eliza for their joint lives and to the survivor for life, on condition that they “keep my invalid daughter Sarah with them as long as she lives.” This remainder vested at once on the death of the testator. Nothing was incumbent on the remainder-men to do until the death of the widow. The care of the invalid daughter was a condition subsequent, and the fact that its performance became impossible, by the death of Sarah during the widow’s life, did not divest the estate of the remainder-men. They took the estate cum onere, and the burden might last for years, or might never be actually incurred. This was a mere contingency, incident to the nature of the condition and did not affect the validity or the duration of the estate.
After the death of the survivor of the remainder-men the codicil created a remainder to his children, and, in default of children, to the testator’s heirs according to the intestate laws. This was a contingent remainder, and the court having found that the property was unproductive and burdensome, the case was within the provisions of the act of 1853 authorizing a sale.
Decree affirmed.